Fourth Court of Appeals
                                San Antonio, Texas
                                      July 20, 2017

                                   No. 04-17-00342-CV

     IN RE THE THERESA ANN PALACIOS SMITH TESTAMENTARY TRUST,


                 From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2016-PB-7000073-L1
                             Victor Villarreal, Judge Presiding


                                     ORDER

       Appellant’s motion to abate appellate deadlines is GRANTED. All appellate deadlines
are suspended for 30 days. Appellate deadlines will be reinstated on August 21, 2017.
Accordingly, appellant’s brief shall be due September 18, 2017.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                                ___________________________________
                                                Luz Estrada
                                                Chief Deputy Clerk